FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2022

                                      No. 04-22-00766-CR

                                 Matthew Hernandez YANEZ,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR10156
                         Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
       The reporter’s record was due on November 14, 2022. After the due date, on November
28, 2022, court reporter Erminia Uviedo filed a notification of late reporter’s record, requesting
until December 20, 2022, to complete the record, and stating that she did not receive notice of
the appeal until November 18, 2022.
        The court reporter’s request is granted. The reporter’s record is due on December 20,
2022.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court